Citation Nr: 0503948	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  95-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


(The issues of entitlement to service connection for a sleep 
disorder and for a respiratory disorder and to an increased 
evaluation for prostatitis were the subject of an earlier 
decision in May 2003).

INTRODUCTION

The veteran served on active duty from January 1978 to 
September 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1994 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 1996, the Board remanded this case to the RO for 
further development of the evidence.  In January 2002, the 
Board remanded the case so that the veteran might be afforded 
his right to a hearing.  On December 11, 2002, the veteran 
appeared and testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.  In December 2003, the Board 
remanded the case to the RO for further development of the 
evidence, to include a medical examination to determine 
whether the veteran has a current GI disorder and, if so, a 
medical opinion on the question of whether it is more likely, 
less likely, or at least as likely as not that such GI 
disorder is related to symptoms in August 1992 while the 
veteran was on active duty.  The case was returned to the 
Board in January 2005.

In a statement received at the Board in January 2005, the 
veteran stated that in July 2004 he had filed a claim with 
the VA Appeals Management Center (AMC) in Washington, DC, for 
an increased evaluation for service connected post-traumatic 
stress disorder (PTSD).  That claim is referred to the AMC 
for appropriate action.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
you if further action is required on your part.





REMAND

Pursuant to the Board's December 2003 remand, the veteran was 
scheduled to report for a VA examination on June 4, 2004.  He 
failed to report for the examination.  In October 2004, the 
VA Appeals Management Center (AMC) furnished the veteran with 
a supplemental statement of the case which notified him of 
the continued denial of his claim for service connection for 
a GI disorder.  

In an October 2004 letter, the AMC informed the veteran that, 
prior to the re-certification of his appeal to the Board, his 
claims file had been forwarded to RO to permit his 
representative to submit additional written argument or 
evidence in support of the appeal.

In a statement dated in October 2004, the veteran stated that 
he had received a notice from the VA Medical Center (VAMC) in 
Augusta, Georgia, to report for an examination on May 19, 
2004.  He enclosed a copy of the notice.  The veteran stated 
that he had attended the VA examination on May 19, 2004, and 
he enclosed a copy of a report of the results of an EGD 
(esophagogastroduodenoscopy) performed on that date at the 
VAMC in Augusta, Georgia.  The examining physician's 
impression of the EGD results was the esophagus and GE 
[gastroesophageal] junction were normal but that there was 
mild antral erythema and there were two small fundal polyps 
which were likely inflammatory.  The examining physician 
stated that a biopsy of one polyp was performed and sent to 
pathology.  

In late October 2004, the veteran's representative filed VA 
Form 646, Statement of Accredited Representative In Appealed 
Case.

In December 2004, the AMC notified the veteran that his 
records were being transferred to the Board.

Applicable regulations provide that the agency of original 
jurisdiction will furnish the appellant and his 
representative, if any, a supplemental statement of the case 
if the agency of original jurisdiction receives additional 
pertinent evidence after a 

statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
has been certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31(b)(1) (2004).  

As one issue for determination in the veteran's appeal is 
whether he currently has any GI disorder, the Board finds 
that the report of the May 2004 EGD is pertinent to his 
appeal.  Because the report of the May 2004 EGD was received 
prior to the certification of the veteran's case to the 
Board, the furnishing of a supplemental statement of the case 
is required, and this case will be remanded for that purpose.  
See 38 C.F.R. § 19.31(b)(1) (2004).  While the case is in 
remand status and to assist the veteran in the development of 
his claim, the veteran may be permitted another opportunity 
to report for a VA GI examination to determine the nature of 
any current GI disorder and to obtain a nexus opinion.

In January 2005, the Board received from the AMC a statement 
which the veteran had filed with the AMC to which he attached 
reports of a flexible proctosigmoidoscopy and of a 
panendoscopy performed at a private facility in December 
2003.  In his statement, the veteran waived initial 
consideration of the additional evidence by the RO.  This 
additional evidence will be considered by the AMC when the 
veteran's claim is readjudicated on remand.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to undergo a examination by a 
specialist in gastroenterology, if 
available, or by a physician with 
appropriate training and expertise to 
determine whether the veteran currently 
has one or more gastrointestinal 
disorders.  The examiner should review 
the pertinent medical records in the 
claims file.  In the event that the 
examiner diagnoses one or more 
gastrointestinal disorders, he or she is 
requested to respond to the following 
question: Is it more likely (greater than 
50 percent probability), less likely 
(less than 50 percent probability), or at 
least as likely as not (50 percent 
probability) that the currently diagnosed 
gastrointestinal disorder(s) is (are) 
related to symptoms which the veteran 
reported to a private physician on August 
31, 1992, during his period of active 
service?  A rationale should be provided 
for all opinions expressed.  

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record, to 
include the report of the May 2004 EGD.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with an appropriate supplemental 
statement of the case, to include 
citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect VA's 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 



handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


